             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA             )
                                     )
Plaintiff,                           )
                                     )
  v.                                 )    Case No. 18-00071-CR-W-HFS
MONTREL J. BANKS                     )
                                     )
                                     )
Defendant.                           )




                                    ORDER

      A competency hearing was conducted on March 11, 2019, and Magistrate

Judge Lajuana Counts considered the forensic evaluation prepared by Jeremiah

Dwyer, Ph.D., Forensic Psychologist in a Report and Recommendation dated

March 12, 2019. Doc. 26.

      After making an independent review of the record and the applicable law,

Judge Counts determined that the defendant is not currently suffering from a

mental disease or defect which would prevent him from understanding the
nature and consequences of the proceedings against him or assisting in his

defense. Thus, the defendant is competent to proceed at this time.

      To-date, no objections to the Report and Recommendation have been filed,

and the time in which to do so has expired. Thus the findings and conclusions in

the Report and Recommendation (Doc. 26) are ADOPTED by the undersigned.

                                             /s/ Howard F. Sachs
                                            ______________________________
                                            HOWARD F. SACHS
                                            United States District Judge

Dated: March 29, 2019
Kansas City, Missouri
